Case 18-14785-amc          Doc 68      Filed 07/11/19 Entered 07/12/19 12:38:27                    Desc Main
                                       Document     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

  In re:   Peter Danis                             :         Chapter   13


                                  Debtor                     Bankruptcy No: 18-14785AMC

                                                   ORDER

          Upon consideration of the Application for Compensation and Reimbursement of Expenses for
  Brad Sadek, Esquire., counsel for Debtor (the “Application”), and upon Counsel for Debtor’s request to
  retainjurisdiction at the Motion to Dismiss hearing on June 9th 2019, IT IS ORDERED THAT:

           1.     The case is dismissed without prejudice.

           2.     Pursuant to 11 U.S.C. §349(b)(3), the undistributed, pre-conﬁrmation chapter 13 plan
                  payments held by the chapter 13 trustee shall not revest in the Debtors or any other entity
                  pending further order of this court.

           3.     A hearing   if required shall be held on July 30, 2019                  , at
                   11:00 21.111. in Bankruptcy Courtroom No. 4, US. Courthouse, 901 Market Street,
                  Philadelphia, PA to consider the Application.

           4.     Any other party who asserts   an entitlement to the allowance of an administrative expense
                  pursuant to 11 U.S.C. §503(b) shall ﬁle its request with the court and serve all creditors
                  in accordance with the applicable rules of court no later than ﬁve (5) days before the
                  hearing date set forth in Paragraph 3 above.

           5.     Counsel for Debtors shall serve a copy of this Order      11 creditors and interested parties




                                                                  //W
                  and ﬁle a Certiﬁcation of Service on or before I          2019




     Date: July 11,2019
                                                             Honc‘fabfe Ashely M. Chanv
                                                             United States Bankruptcy Judge

           cc:
                  William C. Miller, Esquire
                  Chapter 13 Standing Trustee
                  PO. Box 40119
                  Philadelphia, PA 19106-0119
